Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed.  
Claim 1 is allowed since none of the prior art, alone or in combination, teaches an electronic device, comprising:
a display having a first pixel region, a second pixel region, and a third pixel region;
a first inactive display area interposed between the first and second pixel regions; and
a second inactive display area interposed between the second and third pixel regions, wherein the third pixel region is configured to display an icon between the first and second inactive display areas.  
Claim 11 is allowed since none of the prior art, alone or in combination, teaches an electronic device, comprising:
a display having first pixels in a first region and second pixels in a second region;
inactive display area that separates the first pixels from the second pixels, wherein the inactive display area has a gap; and
third pixels that are configured to display an image in the gap.  
Claim 16 is allowed since none of the prior art, alone or in combination, teaches an electronic device, comprising:
a display having an active display area with first and second regions;
an opaque masking layer that forms an inactive area between the first and second regions, wherein the opaque masking layer has a gap; and
an additional active display area that is exposed through the gap.  
Claims 2-10, 12-15 and 17-20 are allowed for being dependent upon aforementioned independent claim 1, 11 and 16, respectively.  
The closest prior art by Joo discloses an electronic device, comprising:  a display having a first pixel region, a second pixel region, and a third pixel region; a first inactive display area interposed between the first and second pixel regions; and a second inactive display area interposed between the second and third pixel regions.  
Further, Joo discloses an electronic device, comprising:
a display having first pixels in a first region and second pixels in a second region;
inactive display area and/or an opaque masking layer that separates the first pixels from the second pixels.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LEE whose telephone number is (571)270-7354. The examiner can normally be reached Mon-Fri 10-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J LEE/Primary Examiner, Art Unit 2624